Filed 8/11/14 P. v. Starks CA3
                                          NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----




THE PEOPLE,                                                                            C075386

                   Plaintiff and Respondent,                                 (Super. Ct. No. 13F864)

         v.

ANTHONY STEFON STARKS,

                   Defendant and Appellant.




         This case comes before us pursuant to People v. Wende (1979) 25 Cal.3d 436
(Wende), which requires us to review the entire record on appeal to determine whether
there are any issues that arguably might benefit defendant Anthony Stefon Starks.
Finding one omission on the abstract of judgment, we shall direct a correction of the
abstract and affirm the judgment.


                                                             1
       We provide the following brief description of the procedural history of the case
and the factual basis for defendant’s plea. (See People v. Kelly (2006) 40 Cal.4th 106,
110, 124.)

                            PROCEDURAL BACKGROUND

       Defendant entered a negotiated plea whereby he pleaded no contest to two counts
of second degree robbery (Pen. Code, §§ 211, 212.5—counts 1 & 2)1 and admitted an
enhancement for use of a firearm (§ 12022.5, subd. (a)) in exchange for a stipulated
sentence of eight years in state prison.

       Following the trial court’s denial of defendant’s motion to be released pending
sentencing, he requested, and received, immediate sentencing (waiving referral to
probation for a report). The court imposed the agreed upon an eight-year term—the
midterm of three years for the robbery in count 1 plus four years for the firearm use, and
an effective consecutive sentence of one year on count 2. The court granted defendant
301 days of presentence custody credit (262 actual, 39 conduct). (Pen. Code, § 2933.1.)
The court imposed restitution fines of $560 pursuant to each of Penal Code sections
1202.4, subdivision (b) and 1202.45, an $80 court security fee per Penal Code section
1465.8, a $39 crime prevention fee per Penal Code section 1202.5, and a criminal
conviction assessment of $60 per Government Code section 70373.

       Defendant appealed. The trial court granted his request for a certificate of
probable cause. (§ 1237.5.)

                          FACTUAL BASIS FOR THE PLEA

       In accepting defendant’s pleas, it was stipulated by the parties that a factual basis
for the plea could be found in “Sheriff’s Department case No. 13-1073.” That case



1 Undesignated statutory references are to the Penal Code.


                                              2
shows that on January 11, 2013, several persons took part in robbing, at gunpoint, Daniel
Williams and Jeff Williams, medical marijuana growers in Shasta County, of their
marijuana and other personal items. Defendant was identified by photographic lineup as
one of the persons who personally used a gun in the robberies.

                                       DISCUSSION

       Appointed counsel for defendant has filed an opening brief and declares that she
has read the entire record on appeal and has written to defendant informing him of her
intent to file a Wende brief. Counsel states she has sent defendant the record on appeal
and a copy of the Wende brief, and informed him of his right to file a supplemental brief
within 30 days. More than 30 days have elapsed and we have received no
communication from defendant. Counsel requests that, pursuant to Wende, supra,
25 Cal.3d 436, we review the appellate record to determine if there are any arguable
issues that might benefit defendant.

       We have thoroughly reviewed the entire record on appeal and have found no
arguable issues that might result in a more favorable disposition to defendant. We note
the abstract of judgment omits reference to the $39 crime prevention fee orally imposed
by the court. (§ 1202.5, subd. (a).) We will direct the trial court to prepare a corrected
abstract of judgment to include this fee.

                                       DISPOSITION

       The trial court is directed to prepare a corrected abstract of judgment that includes
the imposed crime prevention fee of $39 (§ 1202.5, subd. (a)) and to send a certified copy




                                              3
of the corrected abstract to the Department of Corrections and Rehabilitation. The
judgment is affirmed.



                                                      BUTZ                 , J.



We concur:



      RAYE                 , P. J.



      DUARTE               , J.




                                            4